                Case 3:19-cv-05753-BHS Document 17 Filed 06/19/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ERICA ANDREA MCRAE,                             CASE NO. C19-5753 BHS
 8
                             Plaintiff,              ORDER GRANTING
 9         v.                                        DEFENDANT’S MOTION TO
                                                     DISMISS AND REVOKING
10   HUGHES GROUP, LLC,                              PLAINTIFF’S IN FORMA
                                                     PAUPERIS STATUS FOR
11                           Defendant.              PURPOSES OF APPEAL

12

13         This matter comes before the Court on Defendant Hughes Group, LLC’s (“Hughes

14   Group”) motion to dismiss. Dkt. 14.

15         On August 13, 2019, Plaintiff Erica Andrea McRae (“McRae”) filed a motion to

16   proceed in forma pauperis and proposed complaint against Hughes Group alleging claims

17   of employment discrimination. Dkts. 1, 1-1. On October 15, 2019, the Court granted her

18   motion after she corrected some deficiencies in her affidavit and accepted her complaint.

19   Dkt. 4. On February 13, 2020, the Court ordered McRae to show cause why the

20   complaint has not been served within 90 days of filing. Dkt. 11. On March 9, 2020,

21   McRae responded, stated that she had recently mailed the complaint, and requested an

22   extension of time to serve. Dkt. 12.


     ORDER - 1
              Case 3:19-cv-05753-BHS Document 17 Filed 06/19/20 Page 2 of 2



 1          On April 7, 2020, Hughes Group filed the instant motion requesting dismissal for

 2   failure to timely perfect service. Dkt. 14. McRae did not respond, which the Court

 3   considers an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2).

 4   On May 1, 2020, Hughes Group replied. Dkt. 16.

 5          In this case, the Court agrees with Hughes Group that McRae has failed to timely

 6   perfect service. The remaining issue is whether to dismiss the complaint without

 7   prejudice or grant McRae an extension of time to perfect service. If service is not made

 8   within 90 days, the Court “must dismiss the action without prejudice against that

 9   defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

10   Even if McRae responded and requested additional time, she must show good cause for

11   her failures, which requires a showing that “(a) the party to be served received actual

12   notice of the lawsuit; (b) the defendant would suffer no prejudice; and (c) plaintiff would

13   be severely prejudiced if [her] complaint were dismissed.” Sebastian Brown Prods., LLC

14   v. Muzooka, Inc., 143 F. Supp. 3d 1026, 1035 (N.D. Cal. 2015). There is no showing in

15   the record to establish good case. Therefore, the Court GRANTS Hughes Group’s

16   motion, DISMISSES McRae’s complaint without prejudice, and REVOKES McRae’s

17   in forma pauperis status for purposes of appeal.

18          IT IS SO ORDERED.

19          Dated this 19th day of June, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER - 2
